DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 01/06/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-20 on pages 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim(s) 1-4, 6, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2016/0157414, hereinafter Ackerman; already of record in the IDS), in view of Park et al. (US 2020/0351472; already of record), further in view of Cantrell et al. (US 2019/0227554, hereinafter Cantrell), even further in view of Rooney et al. (US 2005/0192752, hereinafter Rooney).

Regarding claim 1, Ackerman discloses:
A method comprising (Paragraph [0014]):
selecting, using an imagery task constraint corresponding to an image capture task, an autonomous vehicle (AV) to perform the image capture task (Abstract; Paragraphs [0016], [0039], and  [0053])…;
causing the autonomous vehicle to perform the image capture task according to the imagery task constraint, performing the image capture task comprising causing the AV to autonomously record image data of an area in a field of view of the AV (Abstract; Paragraphs [0016], [0039], and [0053]);
receiving, from the AV, image data responsive to the imagery task (Abstract; Paragraphs [0016], [0039], and [0053]);
   …
selecting, using the first environment recording task constraint, a second AV to perform the first environment recording task (Paragraphs [0016], [0039], and [0053], i.e. soil sampling is an environmental recording task);

receiving, from the second AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), first environment data responsive to the first environment recording task (Paragraphs [0014] Lines 1-14, [0039], and [0053] Lines 6-End);
…
selecting, using the second environment recording task constraint (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), a third AV to perform the second environment recording task (Paragraph [0053] Lines 6-End);
…
receiving, from the third AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), environment data responsive to the environment recording task (Paragraphs [0014] Lines 1-14, [0039], and [0053] Lines 6-End);
generating, from an analysis of the first environment data and the second environment data (Paragraph [0051], i.e. a central operating system has a processor and a memory), a material distribution task and a distribution task constraint corresponding to the material distribution task (Abstract; Paragraph [0022], i.e. spraying chemical solution is a material distribution task);
selecting, using the distribution task constraint, a fourth AV to perform the material distribution task (Abstract; Paragraph [0053] Lines 6-End); and
causing the fourth AV to perform the material distribution task according to the distribution task constraint, performing the material distribution task comprising causing the 

Ackerman does not disclose:
…
...the imagery task constraint specifying a minimum number of pixels of a camera used to perform the image capture task and an acceptable range of weather conditions in which the image capture task is to be performed;
…
determining, based on an analysis of the image data using a processor and a memory, that the image data does not meet imagery task completion criteria, the imagery task completion criteria comprising a minimum number of images having a quality measure above a threshold quality measure;
	causing the AV to reperform the image capture task according to the imagery task constraint;
	receiving, from the AV, revised image data responsive to reperformance of the imagery task;
	generating, from a second analysis of the revised image data using the processor and the memory, a first environment recording task comprising soil temperature recording and a first environment recording task constraint comprising a depth at which the soil temperature recording is to be performed, a minimum and maximum number of temperature measurements to 
	…
	causing the second AV to perform the first environment recording task according to the first environment recording task constraint, performing the first environment recording task comprising causing the second AV to record soil temperature data of a portion of an environment surrounding the second AV;
	…
	generating, from an analysis of the first environment data using the processor and the memory, a second environment recording task comprising air temperature and humidity recording and a second environment recording task constraint comprising a height above ground at which the air temperature and humidity recording is to be performed, a minimum and maximum number of air temperature and humidity measurements to be recorded, and a distribution of locations at which the air temperature and humidity measurements are to be recorded;
	…
causing the third AV to perform the second environment recording task according to the second environment recording task constraint, performing the second environment recording task comprising causing the third AV to record air temperature and humidity data of a portion of an environment surrounding the third AV;
…
	However in the same field of endeavor, Park teaches generally collecting street-level image data (Paragraph [0020]) and more specifically:

...the imagery task constraint specifying a minimum number of pixels of a camera used to perform the image capture task and an acceptable range of weather conditions in which the image capture task is to be performed (Paragraphs [0003], [0020]-[0021], [0039]-[0040], [0052], and [0075], i.e. using autonomous vehicles with dedicated cameras to collect street-level image data based on a weather condition and a camera megapixel count);
…
determining, based on an analysis of the image data using a processor and a memory, that the image data does not meet imagery task completion criteria, the imagery task completion criteria comprising a minimum number of images having a quality measure above a threshold quality measure (Paragraphs [0081]-[0084], i.e. an autonomous vehicle captured images of a street sign indicating that it is incorrectly marked as a one way sign instead of a two way sign based on previous images the AV captured, i.e. below a threshold quality measure, and therefore the mapping system may direct the transportation matching system to obtain a certain number of images of the new sign and once a threshold number of such images are confirmed, may update the map to include the new sign);
	causing the AV to reperform the image capture task according to the imagery task constraint (Paragraphs [0081]-[0084], i.e. an autonomous vehicle captured images of a street sign indicating that it is incorrectly marked as a one way sign instead of a two way sign based on previous images the AV captured, i.e. below a threshold quality measure, and therefore the mapping system may direct the transportation matching system to obtain a certain number of images of the new sign and once a threshold number of such images are confirmed, may update the map to include the new sign);

	…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 to incorporate the teachings of ...the imagery task constraint specifying a minimum number of pixels of a camera used to perform the image capture task and an acceptable range of weather conditions in which the image capture task is to be;… determining, based on an analysis of the image data using a processor and a memory, that the image data does not meet imagery task completion criteria, the imagery task completion criteria comprising a minimum number of images having a quality measure above a threshold quality measure; causing the AV to reperform the image capture task according to the imagery task constraint; receiving, from the AV, revised image data responsive to reperformance of the imagery task;…, as taught by Park. Doing so would allow for the identification of a potential change to a street in order to update a map, as recognized by Park (Paragraph [0083]).

The combination of Ackerman and Park does not teach:
	…

	…
	causing the second AV to perform the first environment recording task according to the first environment recording task constraint, performing the first environment recording task comprising causing the second AV to record soil temperature data of a portion of an environment surrounding the second AV;
	…
	generating, from an analysis of the first environment data using the processor and the memory, a second environment recording task comprising air temperature and humidity recording and a second environment recording task constraint comprising a height above ground at which the air temperature and humidity recording is to be performed, a minimum and maximum number of air temperature and humidity measurements to be recorded, and a distribution of locations at which the air temperature and humidity measurements are to be recorded;
	…
causing the third AV to perform the second environment recording task according to the second environment recording task constraint, performing the second environment recording task 
…
However in the same field of endeavor, Cantrell teaches systems, apparatuses, and methods for field monitoring (Abstract) and more specifically:
…
generating, from a second analysis of the revised image data using the processor and the memory, a first environment recording task comprising soil temperature recording and a first environment recording task constraint comprising…, a minimum and maximum number of temperature measurements to be recorded, and a distribution of locations at which the temperature measurements are to be recorded (Paragraphs [0014]-[0017], [0020], [0024]-[0026], and [0044]-[0045], i.e. recording temperatures using UAV/UGVs at different specified spots of soil based on image analysis);
	…
	causing the second AV to perform the first environment recording task according to the first environment recording task constraint, performing the first environment recording task comprising causing the second AV to record soil temperature data of a portion of an environment surrounding the second AV (Paragraphs [0014]-[0017], [0020], [0024]-[0026], and [0044]-[0045], i.e. recording temperatures using UAV/UGVs at different specified spots of soil based on image analysis);
	…
	generating, from an analysis of the first environment data using the processor and the memory, a second environment recording task comprising air temperature and humidity  ], i.e. recording temperatures and humidity using UAVs at different optimized altitudes and patterns, i.e. locations);
	…
causing the third AV to perform the second environment recording task according to the second environment recording task constraint, performing the second environment recording task comprising causing the third AV to record air temperature and humidity data of a portion of an environment surrounding the third AV (Paragraphs [0014]-[0017], [0024]-[0025], [0040], [0067] and [0070] ], i.e. recording temperatures and humidity using UAVs at different optimized altitudes and patterns, i.e. locations);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 to incorporate the teachings of …generating, from a second analysis of the revised image data using the processor and the memory, a first environment recording task comprising soil temperature recording and…, a minimum and maximum number of temperature measurements to be recorded, and a distribution of locations at which the temperature measurements are to be recorded;… causing the second AV to perform the first environment recording task according to the first environment recording task constraint, performing the first environment recording task comprising causing the second AV to record soil temperature data of a portion of an environment surrounding the second AV;…	generating, from an analysis of the first environment data using the processor and the memory, a second environment recording task comprising air temperature and humidity recording and a second environment recording task constraint comprising a height above ground at which the air temperature and humidity recording is to be performed, a minimum and maximum number of air temperature and humidity measurements to be recorded, and a distribution of locations at which the air temperature and humidity measurements are to be recorded;… causing the third AV to perform the second environment recording task according to the second environment recording task constraint, performing the second environment recording task comprising causing the third AV to record air temperature and humidity data of a portion of an environment surrounding the third AV;…, as taught by Cantrell. Doing so would allow for the monitoring of a field autonomously, without requiring many people, as recognized by Cantrell (Paragraphs [0004] and [0011]-[0012]).

The combination of Ackerman, Park, and Cantrell does not teach:
…
generating, …, a first environment recording task comprising soil temperature recording and a first environment recording task constraint comprising a depth at which the soil temperature recording is to be performed,…
…
However in the same field of endeavor, Rooney teaches methods of characterizing subsurface conditions in a selected geographic region previously associated as a whole with a 
…
generating, …, a first environment recording task comprising soil temperature recording and a first environment recording task constraint comprising a depth at which the soil temperature recording is to be performed (Paragraphs [0061], [0072], [0078]-[0080], i.e. Rooney teaches the robotically controlled vehicle determining temperatures at certain specified soil depths. Cantrell above teaches the generating…), …
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of claim 1 to incorporate the teachings of …generating, …, a first environment recording task comprising soil temperature recording and a first environment recording task constraint comprising a depth at which the soil temperature recording is to be performed…, as taught by Rooney. Doing so would ensure a critical soil property, such as nutrient and water holding capacity or carbon content, is to be assessed within a given field or area accurately, as recognized by Rooney (Paragraph [0020]).
Regarding claim 2, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses generating, using an agricultural information database, the image capture task and the imagery task constraint (Paragraphs [0016], [0039] and [0052] Lines 1-15, i.e. additional data could be an image capture task and imagery task constraint).

claim 3, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses generating, from a user request, the image capture task and the imagery task constraint (Paragraphs [0016], [0039], [0049], and [0057], i.e. an operator manually performing a maneuver on a sprayer for the imaging scout to run ahead of or follow in order to collect image data is a user request).

Regarding claim 4, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses:
revising, based on the analysis of the revised image data, the imagery task constraint 
resulting in a revised imagery task constraint (Paragraphs [0014] Lines 14-End and [0050]);
	selecting, using the revised imagery task constraint, a fifth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the image capture task (Paragraphs [0016], [0039], and  [0053]);
	causing the fifth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the image capture task according to the revised imagery task constraint (Paragraphs [0016], [0039],  [0053], and [0056] Lines 25-End); and
	receiving, from the fifth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), third image data responsive to the image capture task (Paragraphs [0016], [0039], and  [0053]).

claim 6, the combination of Ackerman, Park, Cantrell, and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses:
revising, based on the analysis of the environment data, the first environment recording task constraint resulting in a revised first environment recording task constraint (Paragraphs [0014] Lines 14-End and [0050]);
selecting, using the revised first environment recording task constraint, a fifth AV to perform the first environment recording task (Paragraphs [0016], [0039], and  [0053]);
causing the fifth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand) to perform the first environment recording task according to the revised environment recording task constraint (Paragraphs [0014] Lines 1-14 and [0053] Lines 6-End); and
receiving, from the fifth AV (Paragraph [0016], i.e. a drone scout associated with several ground scouts or many pairs of buddies allows for any number of AVs to perform the tasks at hand), revised first environment data responsive to the first environment recording task (Paragraphs [0014] Lines 1-14 and [0053] Lines 6-End).

Regarding claim 9, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses generating, responsive to performance of the material distribution task, a second image capture task and a second imagery task constraint corresponding to the second image capture task (Paragraphs [0014] Lines 14-End and [0050], i.e. gathering further information with a ground based analysis is a second image capture task and second imagery task restraint).

claim 11, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses wherein the imagery task constraint comprises a specification of a type of autonomous vehicle (Paragraph [0014] Lines 14-End, i.e. only air scout can identify large bands of damaged crops from the air).
	
Regarding claim 12, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 1. Additionally, Ackerman discloses wherein the material distribution task constraint comprises a specification of a type of autonomous vehicle (Paragraphs [0014] Lines 1-14, i.e. only the ground scout can soil sample, identify crop row or boundary, etc.).

Regarding claim 13 and 20, the claim(s) recite analogous limitations to claim(s) 1 above, and therefore are rejected on the same premise.
Regarding claim 13, Ackerman further discloses a computer usable program product 
comprising one or more computer-readable storage devices, and stored program instructions stored on at least one of the one or more storage devices (Paragraph [0051])…
Regarding claim 20, Ackerman further discloses a computer system (Paragraph [0052])…

Regarding claims 14-16, the claim(s) recite analogous limitations to claim(s) 2-4 above, respectively, and therefore are rejected on the same premise.

claim 18, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 13. Additionally, Ackerman discloses wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (Paragraph [0022], i.e. uploading real-time data is a transferring of data. A cloud server is a data processing system).

Regarding claim 19, the combination of Ackerman, Park, Cantrell and Rooney teaches all of the limitations of claim 13. Additionally, Ackerman discloses wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Paragraph [0022], i.e. a cloud server is a data processing system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663   

/SZE-HON KONG/Primary Examiner, Art Unit 3661